Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 06/29/2018 in which Claims 1-25 are presented for examination.
Status of claims
Claims 2, 12, 15 and 25 have been cancelled. Claims 26-28 have been added. Claims 1, 3-11, 13-14, 16-24 and 26-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 11/30/2021 by applicant the Mr. Sean C. Crandall. 


1.	(Currently Amended) A network switching apparatus, comprising:
 an ingress port;
a plurality of egress ports; 
a ternary content addressable memory (TCAM) comprising a plurality of chunks, wherein the chunks can be atomically enabled or disabled;

one or more non-transitory mediums having stored thereon instructions to atomically add or update two or more target rules, wherein the instructions are to:
add the two or more target rules to one or more target-rule chunks, comprising adding the target rules with an inactive status while the target-rule chunk is enabled, and disabling the target-rule chunk; and
atomically enable the target-rule chunks.
2.	(Canceled)
3.	(Original) The network switching apparatus of claim 1, wherein the one or more non-transitory mediums further have instructions to simultaneously disable one or more outdated-rules chunks having outdated rules while enabling the target-rule chunks.
4.	(Currently Amended) The network switching apparatus of claim 1, wherein the one or more non-transitory mediums further have instructions to create a copy of an outdated rule with an active status, the copy having the same priority as the outdated rule and residing on a chunk other than a chunk hosting the  outdated rule. 

5.	(Original) The network switching apparatus of claim 4, wherein the one or more non-transitory mediums further have instructions to:
identify a source rule to be updated, the source rule being located on a source-rule chunk;
make a new rule having new criteria and an inactive status; 
add the new rule to an enabled updated-rule chunk;

change the status of the new rule to active; and
simultaneously enable the updated-rule chunk while disabling the source-rule chunk.
6.	(Original) The network switching apparatus of claim 1, wherein the one or more non-transitory mediums further have instructions to:
identify one or more source rules to be disabled;
group the source rule onto one or more source-rule chunks;
group the two or more target rules onto one or more target-rule chunks, the target rules having inactive status;
while the one or more target-rule chunks are disabled, change the target rules to active status; and
simultaneously disable the source-rule chunks while enabling the target-rule chunks.
7.	(Currently Amended) The network switching apparatus of claim 6, wherein the one or more non-transitory mediums further have instructions to disable the one or more target-rule chunks before changing the target rules to active status. 
8.	(Original) The network switching apparatus of claim 6, wherein the source-rule chunks are exclusive chunks to be selected with reference to priority.
9.	(Original) The network switching apparatus of claim 6, wherein the target-rule chunks are exclusive chunks to be selected with reference to priority.
10.	(Original) The network switching apparatus of claim 6, wherein one or more mediums further have instructions to clear or inactivate the source rules on the one or more source-rule chunks, and enable the one or more source rule chunks.

12.	(Canceled) 
13.	(Currently Amended) The network switching apparatus of claim 1, wherein the switching circuit is an application-specific integrated circuit (ASIC) or field-programmable gate array (FPGA).

14.	(Currently Amended) One or more tangible, non-transitory computer-readable storage mediums having stored thereon instructions for atomically updating an access control list (ACL) table having a plurality of chunks that can be atomically enabled and disabled, the instructions to instruct a processor to:
	provide network switching services, comprising switching network traffic from ingress port to a plurality of egress ports, according to the ACL table, wherein the ACL table is stored on a ternary content addressable memory (TCAM);
add 
of the TCAM, comprising adding the target rules with an inactive status while the target-rule chunk is enabled, and disabling the target-rule chunk; and
atomically enable the target-rule chunks.

	15.	(Canceled) 
16.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 14, wherein the instructions are further to instruct the processor to simultaneously disable one or more outdated-rules chunks having outdated rules while enabling the target-rule chunks.
outdated rule.

18.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 17, wherein the instructions are further to instruct the processor to:
identify a source rule to be updated, the source rule located on a source-rule chunk;
make a new rule having new criteria and an inactive status; 
add the new rule to an enabled updated-rule chunk;
disable the updated-rule chunk;
change the status of the new rule to active; and
simultaneously enable the updated-rule chunk while disabling the source-rule chunk.
19.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 14, wherein the instructions are further to instruct the processor to:
identify one or more source rules to be disabled;
group the source rule onto one or more source-rule chunks;
group the two or more target rules onto one or more target-rule chunks, the target rules having inactive status;

simultaneously disable the source-rule chunks while enabling the target-rule chunks.
20.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 19, wherein the instructions are further to instruct the processor to disable the one or more target-rule chunks before changing the target rules to active status. 
21.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 9, wherein the source-rule chunks are exclusive chunks to be selected with reference to priority.

22.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 19, wherein the target-rule chunks are exclusive chunks to be selected with reference to priority.
23.	(Original) The one or more tangible, non-transitory computer-readable storage mediums of claim 19, wherein the instructions are further to instruct the processor to clear or inactivate the source rules on the one or more source-rule chunks, and enable the one or more source rule chunks.

24.	(Currently Amended) A method of providing atomic update of an access control list (ACL) table, comprising:
providing network switching between an ingress port and a plurality of egress ports, according to the ACL table;
communicatively coupling to the ACL table, wherein the ACL table is stored on a ternary content addressable memory (TCAM) comprising a plurality 
add target rules to one or more target-rule chunks, comprising adding the target rules with an inactive status while the target-rule chunk is enabled, and disabling the target-rule chunk; and
atomically enable the target-rule chunks.
25.	(Canceled) 
26.	(New) The method of claim 24, further comprising simultaneously disabling one or more outdated-rules chunks having outdated rules while enabling the target-rule chunks.
27.	(New) The method of claim 24, further comprising creating a copy of an outdated rule with an active status, the copy having the same priority as the outdated rule and residing on a chunk other than a chunk hosting the outdated rule. 
18.	(New) The method of claim 24, further comprising:
identifying a source rule to be updated, the source rule located on a source-rule chunk;
making a new rule having new criteria and an inactive status; 
adding the new rule to an enabled updated-rule chunk;
disabling the updated-rule chunk;
changing the status of the new rule to active; and
simultaneously enabling the updated-rule chunk while disabling the source-rule chunk.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a ternary content addressable memory (TCAM) unit comprising chunks. The chunks are atomically enabled or disabled. A switching circuit switches traffic from an ingress port to a selected egress port according to an access control list (ACL) of the TCAM. A non-transitory medium stores instructions to atomically add or update target rules by adding the target rules to target-rule chunks, and atomically enabling the target-rule chunks. The rules are added to the target-rule chunk by adding the rules with an inactive status while the target-rule chunk is enabled, and disabling the target-rule chunk”; in combination with all the elements of each independent claim as amended by Applicant on 11/30/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US  20180218005 A1– KUHTZ – describes a dedup graph node hash comparisons to identify changes caused by a build, a hash tree dedup graph, chunk expiration dates, content addressable memory in the chunk store, inference of a child node's presence in the chunk store based on the presence of a parent or higher node, recursive queries, a local cache of node hashes and node expiration dates, a dedup service, and chunk expiration date extensions.

US 20160026660 A1- Mukherjee - describes distributing distinct portions of a database object across the volatile memories of a plurality of nodes in a clustered database system. The techniques involve establishing a single database server instance located on a node in a multi-node cluster as a load-operation master for a particular data set. The load-operation master determines how the data set may be separated into chunks using a hash function. The load-operation master then broadcasts a small payload of consistency information to other database servers, so each database server may independently execute the hash function and independently load their respectively assigned chunks of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491